            Case: 3:21-cv-00432-jdp Document #: 1 Filed: 07/05/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN


CHERYL SHOCKLEY,

       Plaintiff,
                                                   Case No.: 21-CV-432
v.

CREDITBOX.COM LLC d/b/a CREDIT BOX
and CLARITY SERVICES, INC.,

       Defendants.


                                  NOTICE OF REMOVAL


       Defendant CreditBox.com LLC (“CreditBox”), by its counsel at Gass Turek LLC, hereby

removes this action from the Circuit Court for Douglas County, Wisconsin to the United States

District Court for the Western District of Wisconsin pursuant to 28 U.S.C. §§ 1441, et seq. In

support of removal, CreditBox states as follows:

       1.       State Court File. On June 10, 2021, Plaintiff Cheryl Shockley initiated this

action by filing a Complaint in the Circuit Court for Douglas County, Wisconsin, case number

2021-CV-132 (the “State Court Action”).    Pursuant to 28 U.S.C. § 1446(a), a complete copy

of the file in the State Court Action is attached hereto as Exhibit A. As of this date, no

defendant has filed a responsive pleading in the State Court Action.

       2.       Removal is Timely. Plaintiff served CreditBox with the Summons and

Complaint in the State Court Action on June 14, 2021. Because this Notice of Removal

is being filed within 30 days following such service, removal is timely pursuant

to 28 U.S.C. § 1446(b).

       3.       Nature of Plaintiff’s Claims.        The opening paragraph of Plaintiff’s

Complaint states that she is “seeking redress for violations of the Fair Credit Reporting


                                              1
         Case: 3:21-cv-00432-jdp Document #: 1 Filed: 07/05/21 Page 2 of 3




Act, 15 U.S.C. §1681, et seq. (“FCRA”), committed by [CreditBox], and by Clarity Services, Inc.

(“Clarity”), and for violations of Wisconsin’s Privacy statute, Wis. Stat. § 995.50, committed

by [CreditBox].” More specifically, Plaintiff alleges that CreditBox improperly accessed a copy

of Plaintiff’s consumer credit report contrary to 15 U.S.C. § 1681b(f). Plaintiff also claims that

Clarity violated Section 1681a of the FCRA by releasing her credit information to CreditBox.

CreditBox denies Plaintiff’s allegations in their entirety.

       4.       Federal Question Jurisdiction. This Court has original jurisdiction over

Plaintiff’s civil action because it arises under the laws of the United States, specifically the

FCRA. See 28 U.S.C. § 1331. The Court may also exercise supplemental jurisdiction over

Plaintiff’s state law claims because they “form part of the same case or controversy under

Article III of the United States Constitution.” See 28 U.S.C. § 1367(a). Thus, removal to this

Court is appropriate pursuant to 28 U.S.C. § 1441(a), which permits removal of any civil action

brought in a state court of which the district courts of the United States have original

jurisdiction.

       5.       Consent of Co-Defendant.             Although CreditBox understands that

Defendant Clarity Services, Inc. has not yet been served with the Summons and

Complaint, Clarity nevertheless does consent to the removal of this action to this Court.

See 28 U.S.C. § 1446(b)(2).

       6.       Venue. Venue in this Court is proper under 28 U.S.C. § 1446(a) because this

case was pending in the Circuit Court of Douglas County, Wisconsin. This Court is the district

“within which [the state court] action is pending.” 28 U.S.C. § 1441(a).

       7.       Service of Notice. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice is

being given to all other parties and whttps://www.wiwd.uscourts.gov/electronic-filing-

procedures#A._Civil_Case_Initiationill be filed with the clerk of the Circuit Court of

Douglas County, Wisconsin.

                                                2
        Case: 3:21-cv-00432-jdp Document #: 1 Filed: 07/05/21 Page 3 of 3




       WHEREFORE, CreditBox.com LLC respectfully requests that this action be removed

from the Circuit Court of Douglas County, Wisconsin to the United States District Court for

the Western District of Wisconsin.

       Dated this 5th day of July, 2021.

                                           By:   s/ David J. Turek
                                                 David J. Turek
                                                 Gass Turek LLC
                                                 Counsel for CreditBox.com LLC
                                                 241 N. Broadway, Suite 300
                                                 Milwaukee, Wisconsin 53202
                                                 Tel: 414-223-3300
                                                 Fax: 414-224-6116
                                                 turek@gassturek.com




                                             3
